Order entered December 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00874-CV

                      TERESA WARD COOPER, ET AL., Appellants

                                               V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02287-A

                                           ORDER
       We GRANT appellants’ December 1, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by MONDAY, JANUARY 4, 2016. We caution

appellants that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE